Order entered October 7, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00515-CV

                  IN THE INTEREST OF J.R.B., A CHILD

               On Appeal from the 304th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. JC-20-00538-W

                                    ORDER

      By this order, we remove this case from submission without oral argument

on November 4, 2021, and set the case for submission without oral argument

today, October 7, 2021, before the same panel, consisting of Justices Molberg,

Goldstein, and Smith. See TEX. R. APP. P. 2.


                                               /s/   KEN MOLBERG
                                                     JUSTICE